Citation Nr: 1538164	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for left varicocele, postoperative (left varicocele).

2.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to left varicocele.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2008 (left varicocele) and December 2013 (ED) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

In a May 2015 application for disability compensation, the Veteran requested service connection for left groin traumatic injury.  It appears this is the same disability for which he is already service connected and which is currently before the Board for an appeal of the evaluation assigned.  However,            such matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and if necessary, appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded an examination for his service-connected left varicocele in October 2011.  Subsequently, during his June 2015 hearing, the Veteran reported that the symptoms of his left varicocele had worsened since that examination.  Specifically, he reported stinging and burning in his groin when lifting objects.  Additionally, the Veteran's representative requested that he be afforded a new examination.  As it has been almost four years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested from the Veteran's private treatment providers.  38 U.S.C.A. § 5103A(c) (West 2014).

Regarding the Veteran's claim for service connection for ED, the Board notes that the October 2011 examiner stated that the likely cause of the Veteran's ED was    his non-service connected diabetes.  However, the examiner did not provide an opinion and rationale as to whether the Veteran's ED has been aggravated by his left varicocele.  Thus, in conjunction with the new examination noted above, an opinion should be obtained regarding the Veteran's ED.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release        forms with the names and addresses of medical care providers who have treated him for his left varicocele and ED.  After securing the necessary release, the AOJ should request any relevant records identified that are not already associated with the Veteran's claims file.  If any requested records are not available, the Veteran should be notified of such.  

2. After the above has been completed to the extent possible, schedule the Veteran for a VA male reproductive organ examination to assess the current severity of his service-connected varicocele and to obtain an opinion regarding his ED.  Please note, the Veteran is employed at the VA Medical Center in Houston.  
The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's left varicocele should be reported.  

In detailing the Veteran's current symptoms, the examiner should specifically indicate which symptoms are attributed to the left varicocele and which symptoms are results of a non-service connected prostate condition.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is the Veteran's claimed ED at least as likely as not (50% or greater probability) etiologically related to his military service to include treatment for various genital problems therein?  Please explain why or why not.

b. If his ED is not related to service, is it at least as likely as not caused by the Veteran's service-connected left varicocele?  Please explain why or why not.

c. If the Veteran's claimed ED was not caused by his service-connected left varicocele, is it at least as likely as not that the condition has   been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected left varicocele?  Please explain why or why not.

d. If the claimed ED was permanently worsened beyond normal progression by the service-connected left varicocele (aggravated) the examiner should attempt to quantify the extent of aggravation beyond the baseline level of disability.  The rationale for the opinions should be provided. 

3. After undertaking the development above, the Veteran's claims should be readjudicated.  If             the benefits sought on appeal remain denied, the appellant and his representative should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






